          Case 19-34460 Document 2 Filed in TXSB on 08/07/19 Page 1 of 3


                               IN THE UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

IN RE:                                                   §
                                                         §           No.
DION CARROL THOMAS AND                                   §
MAURYCE DELL THOMAS                                      §           Chapter 13
                                                         §
DEBTOR(S)                                                §

                           BANKRUPTCY RULE 2016(b) DISCLOSURE AND
                      APPLICATION FOR APPROVAL OF FIXED FEE AGREEMENT
                                        (Standard Case)

     CHRISTOPHER TODD MORRISON files this FED. R. BANKR. P. 2016(b) Disclosure and Application for
Approval of Fixed Fee Agreement.

     1.    I have agreed to provide the following services to the Debtors on a fixed fee basis:

           A.    Counsel with the Debtors on an as needed basis,

          B.     Prepare and file a proposed chapter 13 plan and any required amendments to the plan. If required, I
                 will file a "Uniform Motion to Amend Confirmed Chapter 13 Plan to Satisfy Recently Filed, Timely
                 Proofs of Claim" in accordance with BLR 3015-1(e).

           C.    Assist the Debtor(s) in preparing and filing the documents required by § 521 of the Bankruptcy
                 Code and any required amendments.

           D.    Prepare and file miscellaneous motions required to protect the Debtor(s)' interests in the case.

           E.    Prepare and file any necessary Applications for Withdrawal From Savings Fund.

           F.    Prepare and file responses to motions filed against the Debtors---even if the response is a statement
                 that the Debtors do not oppose the relief.

           G.    Attend the § 341 meeting.

           H.    Attend the confirmation hearing, if required under the circumstances, pursuant to an order entered in
                 the chapter 13 case, or pursuant to local rules.

          I.     Advise the Debtors concerning their obligations and duties pursuant to the Bankruptcy Code,
                 Bankruptcy Rules, applicable court orders and the provisions of their chapter 13 plan.

     2.    The fixed fee agreement does not include the following services:

           A.    Representation of the Debtors in an adversary proceeding, either as a plaintiff or a
                 defendant.

           B.    Representation of the Debtors in a contested matter, the subject of which is extraordinary in the
                 context of chapter 13 cases in the United States Bankruptcy Court for the Southern District of Texas.

           C.    Representation of the Debtors in any matter in which the Court orders fee shifting
                 pursuant to which fees are to be paid by a person other than the Debtors.

           D.    Except as set forth in paragraph 1B or paragraph 4, representation on matters for which the        first
                 hearing is set more than 120 days following confirmation.

     3.    I have agreed to the following fees and reimbursements:
     Case 19-34460 Document 2 Filed in TXSB on 08/07/19 Page 2 of 3


     A.    I have agreed to a fixed fee (including all expenses except reimbursement of the filing fee) in the
           amount of $4,500.00 [insert amount not to exceed $4,500.00]. I have received $25.00 for
           representing the Debtor(s) in this case. Therefore the balance due from the trustee as an
           administrative expense is $4,475.00. I agree that if the case is dismissed before the plan is confirmed
           or less than 120 days after confirmation, the maximum fee allowed under this provision is $4,000.00.

     B.    I have advanced the filing fee of $0.00. [If no filing fees have been advanced, insert $0.00].
           Therefore, in addition to the amounts set forth above, the trustee shall reimburse to me that sum as an
           administrative expense of the estate.

      C.   I will provide those services required after the Debtor(s) makes the final payment
           required under the chapter 13 plan to assist my client in obtaining a chapter 13
           discharge.     There will be no additional charge imposed for this service, unless the
           service required to obtain the chapter 13 discharge are extraordinary, in which event I may apply for
           additional fees.

4.   The following services will also be provided, if needed, on a fixed fee basis, including all hourly
     fees and expenses. [check 0-3 boxes]. Payment may be made directly by the Debtors or through the
     confirmed plan:

      A.                      Motions for Relief from the stay for which the first hearing date is more than 120
                     days following confirmation and which are resolved by agreement. The fixed fee is in the
                     amount of $425.00 [insert amount not to exceed $425.00].

      B.                        Motions filed by the chapter 13 trustee seeking dismissal of the case, for which
                     the first hearing date is more than 120 days following confirmation, and for which there is
                     an agreement or no opposition. The fixed fee is in the amount of $275.00. [insert amount
                     not to exceed $275.00].

      C.                      Debtors' motion to modify plan for which the first hearing date is more than 120
                     days following confirmation. The fixed fee is in the amount of $800.00 [insert amount not
                     to exceed $800.00], plus the actual out-of-pocket postage costs for service of the motion to
                     modify plan.

      D.                       Review of a notice filed pursuant to FED R. BANKR. P. 3002.1(b) or (c) which
                     is filed more than 120 days following confirmation. The fixed fee is in the amount of
                     $300.00. [insert amount not to exceed $300.00].

      E.                      Debtors(s)' motion to sell, refinance, or incur debt regarding real property. The
                     fixed fee is in the amount of $600.00 [insert amount not to exceed $600], plus the actual
                     out-of-pocket postage costs for service of the motion.

      F.                        Debtors(s)' surrender notice per paragraph 20 of the uniform plan. The fixed fee
                     is in the amount of $300.00 [insert amount not to exceed $300.00.

      G                       Debtor(s)' transfer of real property in satisfaction of secured claim per paragraph
                     14 of the uniform plan. The fixed fee is in the amount not to exceed $500.00 [insert
                     amount not to exceed $500.00], plus the actual out-of-pocket: (i) postage costs for service
                     of the required notice; (ii) cost for certified copies; (iii) cost to file plan and order in the
                     appropriate county; and (iv) title/lien search fee, if any.

      H.                      Any legal services rendered that are not covered by an agreed fixed fee in
                     paragraphs (A)--(G) above shall be provided on an hourly fee basis at a rate not to exceed
                     $325.00. All hourly fees are subject to approval by the Bankruptcy Court after the filing
                     and service of a proper fee application.

5.   The Debtor(s) certify that the Debtor(s) have had an opportunity to read and review the above fee
     agreement and agree to:
      Case 19-34460 Document 2 Filed in TXSB on 08/07/19 Page 3 of 3


       A.    Provide their Counsel with accurate financial information concerning their assets, liabilities, income,
       and expenses.

       B.     Discuss with their Counsel the Debtor(s)' objectives in filing the case.

       C.    Keep their Counsel informed of the the Debtor(s)' contact information, including physical and
       mailing address, phone number(s), and email, if applicable.

       D.  Inform their Counsel of wage garnishments, lawsuits, or attachments that occur after the
       commencement of the case.

       E.    Inform their Counsel promptly of any change in their financial circumstance, including any change
       in wages/salary or change in employer.

       F.     Inform their Counsel if the wish to buy, sell, or refinance any loan during the case.

6.     The Debtor(s) have review the foregoing with Counsel and understand their responsibilities and the fees
       agreed to be paid.

7.     The Debtor(s) have met in person with the undersigned attorney (or another attorney supervised by the
       undersigned and who is licensed to practice law) for not less than 1 hour. The Debtor(s) understand that
       time spent exclusively with a paralegal or other person not licensed to practice law may not be included in
       the 1 hour.

8.     Counsel certifications:

       A.     The foregoing is a true and correct statement of the compensation that I have been paid or that has
              been agreed to be paid to me.

       B.     I (or another attorney supervised by the undersigned and who is licensed to practice law) met in
              person with the debtor(s) for not less than 1 hour. I understand that time spent exclusively with a
              paralegal or other person not licensed to practice law may not be included in the 1 hour.

       C.     I have not shared or agreed to share any of the compensation paid or to be paid. The following sets
              forth all of the compensation that is being paid by any person or entity other than the Debtor(s).
              Describe:



     Dated:   August 7, 2019                               /s/Dion Carrol Thomas_____
                                                                 Dion Carrol Thomas


     Dated:   August 7, 2019                               /s/Mauryce Dell Thomas_____
                                                                 Mauryce Dell Thomas


     Dated:   August 7, 2019                                /s/ Christopher Morrison_____
                                                                  Christopher Todd Morrison
                                                                  SBN: 24010250
                                                                  COUNSEL TO THE DEBTOR(S)
